--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.44
 
 
STOCK PURCHASE AGREEMENT
 
BY AND BETWEEN
 
LOCATION BASED TECHNOLOGIES, INC.
 
AND
 
___MICHAEL FLANAGAN___
 
Dated June 5, 2009
 
1

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

   
Page
     
1.
Agreement to Sell and Agreement to Purchase 
1

 
1.1
Purchase of Shares
1

 
1.2
Closing 
1

 
2.
Consideration to be Paid by Buyer 
1

 
2.1
Purchase Price for Shares 
1

 
2.2
Payment of Purchase Price 
1

 
3.
Representations and Warranties of the Company 
2

 
3.1
Organization and Good Standing 
2

 
3.2
Authorization of Agreement 
2

 
3.3
Capitalization 
2

 
3.4
Financial Condition 
2

 
3.5
Assets of the Company 
3

 
3.6
Material Contracts 
3

 
3.7
Labor and Employment Matters 
3

 
3.8
Litigation 
4

 
3.9
No Undisclosed Liabilities 
4

 
3.10
Compliance with Law 
4

 
4.
Representations and Warranties of Buyer 
4

 
4.1
Investment Intent 
4

 
4.2
Review of SEC Filings 
4

 
5.
Covenants 
4

 
5.1
Form D 
4

 
5.2
Reporting Status 
4

 
5.3
Schedule 13D 
5

 
5.4
Use of Proceeds 
5

 
5.5
Financial Information 
5

 
5.6
Disclosure of Transaction 
5

 
5.7
Conduct of the Business of the Company 
5

 
6.
Indemnification 
5

 
6.1
Claims for Indemnification 
5

 
6.2
Manner of Indemnification 
6

 
6.3
Limitations on Indemnification 
6

 
6.4
Sole Basis for Recovery 
6

 
6.5
Insurance 
6

 
2

--------------------------------------------------------------------------------


 
7.
Miscellaneous 
6

 
7.1
Notices 
6

 
7.2
Governing Law 
6

 
7.3
Counterparts 
6

 
7.4
Indemnification for Brokerage 
6

 
7.5
Complete Agreement 
7

 
7.6
Interpretation 
7

 
7.7
Severability 
7

 
7.8
Knowledge; Due Diligence Investigation 
7

 
7.9
Expenses of Transactions 
7

 
7.10
Amendment 
7

 
7.11
Counterparts 
7



 
SCHEDULES
 
Schedule 2.2
Instructions for Payment of Purchase Price
Schedule 3.3
Obligations of the Company
Schedule 3.4.1.1         
Financial Statements Delivered to Buyer
Schedule 3.4.2
Changes in Financial Condition of the Company
Schedule 3.4.3
Defaults of the Company
Schedule 3.5
Liens of the Company
Schedule 3.8
Current Litigation
Schedule 3.9 
Undisclosed Liabilities
Schedule 4.1
Stock Certificate Legend
Schedule 5.4
Use of Proceeds

 
3

--------------------------------------------------------------------------------


 
STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
this 5th day of June, 2009 by and between the Location Based Technologies, Inc.,
a Nevada corporation (the “Company”) and Mr. Michael Flanagan (“Buyer”).
 
R E C I T A L S
 
A.            The Company is in the business of developing, marketing and
selling high quality personal location devices through its Anaheim, California
facility (the “Business”).
 
B.            The Company desires to sell to Buyer 64,655 shares of its common
restricted stock (the “Shares”), and Buyer desires to acquire the Shares on the
terms and conditions hereinafter set forth.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties and subject to the conditions contained herein,
the parties hereto covenant and agree as follows:
 
1.             Agreement to Sell and Agreement to Purchase.
 
1.1           Purchase of Shares.  Simultaneously with the execution of this
Agreement, on the terms and subject to the conditions set forth herein, the
Company shall issue and sell to Buyer and Buyer shall purchase, acquire and
accept from the Company, all the Shares.  The Company shall deliver to Buyer
certificates representing the Shares against receipt of the Purchase Price
(hereafter defined).
 
1.2           Closing.  The closing of the transactions herein contemplated (the
“Closing”) shall take place at the offices of the Company in Anaheim,
California, and be effective as of 5:00 p.m., local time, on the date hereof
(the “Closing Date”).  All actions taken and all documents delivered at the
Closing shall be deemed to have occurred simultaneously.
 
2.             Consideration to be Paid by Buyer.
 
2.1           Purchase Price for Shares.  The purchase price for the Shares
(“Purchase Price”) shall be $1.16 per share for an aggregate of
$75,000.00.  Warrant coverage will cover 25% of the aggregate value of the
Purchase Price (16,164 warrants) based on the closing day’s value of the market
on the day good funds are received ($1.32 per share) with a three (3) year term.
 
2.2           Payment of Purchase Price.  At the Closing, Buyer shall pay to the
Company in immediately available funds by wire transfer (pursuant to the
instructions set forth on Schedule 2.2) the Purchase Price against receipt of
the Shares.
 
4

--------------------------------------------------------------------------------


 
3.             Representations and Warranties of the Company.  The Company
represents and warrants to Buyer that:
 
3.1           Organization and Good Standing.  The Company is duly organized,
validly existing and in good standing under the laws of Nevada (the jurisdiction
in which it was formed) with full power to carry on its business as it is now
and has since its organization been conducted, and to own, lease or operate its
assets.  The Company is duly authorized to do business and is in good standing
in such other jurisdictions in which the Company is required to be so
authorized.
 
3.2           Authorization of Agreement.  The Company has all requisite power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby.  This Agreement and all other agreements and instruments to
be executed by the Company has been duly executed and delivered by the Company,
has been effectively authorized by all necessary action, corporate or otherwise,
and constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.
 
3.3           Capitalization.  The authorized capital stock of the Company
consists solely of (i) 300,000,000 shares of voting common stock, $0.001 par
value, of which 88,244,270 shares are issued and outstanding and (ii) 30,000,000
shares of preferred stock, $0.001 par value, none of which shares are issued and
outstanding.  All of the outstanding shares have been duly authorized, validly
issued (free of all preemptive rights), are fully paid and nonassessable.  Any
outstanding or authorized options, warrants, subscriptions, calls, puts,
conversion or other rights, contracts, agreements, commitments or understandings
of any kind obligating the Company to issue, sell, purchase, return, redeem or
pay any distribution or dividend with respect to any shares of capital stock of
the Company or any other securities convertible into, exchangeable for or
evidencing the right to subscribe for any shares of capital stock of or other
ownership interest in the Company are listed on Schedule 3.3 hereof.
 
3.4           Financial Condition.
 
3.4.1        Financial Statements.
 
3.4.1.1         The Company has made available (see www.sec.gov)  to Buyer the
financial statements (collectively, the “Financial Statements”) listed on
Schedule 3.4.1.1, together with the report thereon of the Company’s independent
certified public accountants where applicable.
 
3.4.1.2         To the Company’s best knowledge, the Financial Statements fairly
present in all respects the financial condition and the results of operations of
the Company as at the respective dates of and for the periods referred to in
such financial statements and reflect the consistent application of accounting
principles throughout the periods involved in accordance with generally accepted
accounting principles.
 
5

--------------------------------------------------------------------------------


 
3.4.2         Absence of Certain Changes.  Except as disclosed on Schedule
3.4.2, since November 30, 2008 (the “Balance Sheet Date”) there has not been (i)
any change in the financial condition, results of operations, assets, business,
or prospects of the Company as described in its filings with the Securities and
Exchange Commission (“SEC Filings”) or otherwise that could have a material
adverse effect on the assets, results (financial or otherwise), business or
prospects of the Company (a “Material Adverse Effect”); (ii) any damage,
destruction or loss, whether or not covered by insurance, that could have a
Material Adverse Effect; (iii) any sale or transfer of any of the assets of the
Company, except sales in the ordinary course of the business of inventory or
immaterial amounts of other tangible personal property; (iv) any commitment by
the Company to any capital expenditure to be paid after the Closing in excess of
$100,000 for any individual commitment or $500,000 in the aggregate; (v) any
incurrence of additional indebtedness for borrowed money or entering into long
term contracts or commitments by the Company to be performed after the Closing
Date; (vi) any alteration in any respect of the Company’s practices and policies
relating to the payment and collection of accounts receivable; (vii) any failure
to operate the Company in the ordinary course of business consistent with past
practice; (viii) any increase in, or commitment to increase, the compensation
payable or to become payable to any of the Company’s executive employees or any
bonus payment (other than as included as an accrued liability on the Company’s
balance sheet) or similar arrangement made to or with any of the Company’s
executive employees; (ix) any adoption of a plan or agreement or amendment to
any plan or agreement providing any new or additional fringe benefits; (x) any
material alteration in the manner of keeping the Company’s books, accounts or
records, (xi) any transaction with any affiliate of the Company; (xii) any
material tax election or establishment or increase in a reserve for taxes or
other liabilities on its books or otherwise provided therefore, except for taxes
or other liabilities relating to the ordinary course operations of the Company
since the Balance Sheet Date; (xiii) any liens claims or encumbrances placed
upon the Company’s assets; or (xiv) any material transaction entered into by the
Company not in the ordinary course of business.
 
3.4.3         No Default.  Except as disclosed in the Company’s balance sheet as
of the Balance Sheet Date, or on Schedule 3.4.3, the Company is not in default
with respect to any liabilities or obligations, and all such liabilities or
obligations shown and reflected in such balance sheet and such liabilities
incurred or accrued subsequent to such Balance Sheet Date have been, or are
being, paid or discharged as they become due, and all such liabilities and
obligations were incurred in the ordinary course of business.
 
3.5           Assets of the Company.  The Company owns, or has valid leasehold
interests in, or licenses to, all of the assets required or necessary to operate
the Business of the Company as it is now being conducted.  Except for liens
reflected on the May 31, 2008 balance sheet, or on Schedule 3.5 hereof, the
Company’s assets are free and clear of all liens.
 
3.6           Material Contracts.  The Company’s SEC Filings contain copies of
all material contracts to which the Company is a party, and the Company has made
copies of such contracts available to Buyer as requested by Buyer.
 
3.7           Labor and Employment Matters.  No collective bargaining agreement
exists that is binding on the Company and no proceedings have been instituted by
an employee or group of employees seeking recognition of a bargaining
representative.  No organizational effort currently is being made or threatened
by or on behalf of any labor union to organize any employees of the
Company.  The employment arrangements for executive management of the Company
are set forth in the material contracts included with the Company’s SEC Filings.
 
6

--------------------------------------------------------------------------------


 
3.8           Litigation.  Except as set forth in the Company’s SEC Filings or
on Schedule 3.8 hereof, there are no material claims or litigation pending
against the Company.
 
3.9           No Undisclosed Liabilities.  Except as and to the extent
specifically reflected or reserved against in the Company’s balance sheet as of
the Balance Sheet Date or on Schedule 3.9 hereof, the Company has no liabilities
or obligations of any kind, including, without limitation, environmental,
employment, ERISA or income tax obligations, whether absolute, accrued,
contingent or otherwise.
 
3.10         Compliance with Law.  To the Company’s knowledge it has not
violated and its business as presently conducted does not violate, in any
material respect any Federal, state, local or foreign laws, regulations,
permits, licenses, governmental authorizations or orders, and the Company has
not received any notice of any such violation.
 
4.             Representations and Warranties of Buyer.  Buyer represents and
warrants to the Company that:
 
4.1           Investment Intent.  Buyer is acquiring the Shares with the
intention as of the date hereof of holding the Shares for purposes of
investment.  Buyer acknowledges that the Shares have not been, and will not be,
registered under the Securities Act of 1933, as amended (the “Act”), or any
state securities laws, and Buyer has no intention as of the date hereof of
selling the Shares in a public distribution in violation of Federal securities
laws or any applicable state securities laws.  Buyer is an Accredited Investor
(as defined in Rule 501 promulgated under the Act) and is able to bear the risk
of an investment in the Shares including risks associated with holding the
Shares for an extended period of time.  Buyer understands that the certificates
representing the Shares will bear the legend set forth on Schedule 4.1 hereof.
 
4.2           Investigation.  Buyer, or its representatives, have reviewed the
Company’s SEC Filings and other business records or information deemed necessary
and have had an opportunity to ask questions of, and receive answers or
requested documentation from, such officers of the Company as it deems necessary
to undertake the investment in the Company contemplated by this Agreement.
 
5.             Covenants.
 
5.1           Form D.  The Company shall make its best efforts to timely file a
Form D to the Shares as required under Regulation D promulgated by the
Securities and Exchange Commission (“SEC”) and provide a copy thereof to
Buyer.  The Company shall also make all filings and reports relating to the
offer and sale of the Shares acquired under applicable securities laws of the
United States following the Closing Date.
 
5.2           Reporting Status.  The Company shall use its commercially
reasonable best efforts to timely file all reports required to be filed by the
SEC pursuant to the Securities Exchange Act of 1934, as amended (“34 Act”), and
the Company shall not terminate its status as an issuer required to file reports
under the 34 Act even if the 34 Act or the rules and regulations thereunder
would otherwise permit such termination.
 
7

--------------------------------------------------------------------------------


 
5.3           Schedule 13D.  Buyer agrees to file a Schedule 13D, if applicable,
with the SEC in a timely manner, and agrees to keep it current.
 
5.4           Use of Proceeds.  The Company will use the proceeds from the sale
of the Shares for working capital purposes as more particularly described and in
the amounts indicated in Schedule 5.4 attached hereto and incorporated herein by
this reference.
 
5.5           Disclosure of Transaction.  As soon as reasonably possible
following the Closing Date, the Company shall file a Form 8-K with the SEC
describing the terms of the transactions contemplated herein.
 
5.6           Conduct of the Business of the Company.  After the Closing Date,
the Company will continue to conduct the operations of the business of the
Company in the ordinary course and will maintain the assets, properties and
rights of the Company in at least as good order and condition as exists on the
date hereof, subject to ordinary wear and tear.
 
6.             Indemnification.  In consideration of Buyer’s execution and
delivery of this Agreement and acquiring the Shares thereunder, and in addition
to all of the Company’s other obligations under the Agreement, the Company shall
defend, protect, indemnify and hold harmless Buyer from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether Buyer is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by Buyer as a result of, or arising out of
or relating to (a) any misrepresentation or breach of any representation or
warranty made by the Company in the Agreement or any other certificate,
instrument or document contemplated hereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in this Agreement or any other
certificate, instrument or document contemplated hereby, (c) any cause of
action, suit or claim brought or made against Buyer and arising out of or
resulting from the execution, delivery, performance or enforcement of the
Agreement in accordance with the terms hereof or any other certificate,
instrument or document contemplated hereby, or (d) any transaction financed or
to be financed in whole or in part, directly or indirectly, with the proceeds of
the issuance of the Shares.  To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law.
 
6.1           Claims for Indemnification.  Whenever any claim shall arise for
indemnification hereunder, Buyer shall promptly notify the Company of the claim
and, when known, the facts constituting the basis for such claim; provided
however, that a failure to provide such notice will not reduce the
indemnification obligation hereunder unless, and only to the extent that, such
failure to deliver notice materially prejudices the Company.  In the event of
any claim for indemnification hereunder resulting from or in connection with any
claim or legal proceedings by a third party, the notice to the Company shall
specify, if known, the amount or an estimate of the amount of the liability
potentially arising therefrom.  The Buyer shall not settle or compromise any
claim by a third party for which it is entitled to indemnification hereunder,
without the prior written consent of the Company, which will not be unreasonably
withheld.
 
8

--------------------------------------------------------------------------------


 
6.2           Manner of Indemnification.  Any indemnification by the Company of
the Buyer shall be effected by payment of cash, wire transfer or delivery of a
certified or official bank check in immediately available funds in the amount of
the Indemnification Liability.
 
6.3           Limitations on Indemnification.  All representations and
warranties made by the Company herein or in any instrument or document furnished
in connection herewith shall survive the Closing only for a period of 12 months,
except for the representations and warranties contained in Sections 3.2 and 3.3,
which shall not expire.  Buyer shall not be entitled to assert a claim for
indemnification under this Section 6 unless (i) such claim is asserted in
writing prior to 12 months following the Closing Date, or (ii) such claim
relates to any of the matters set forth in the first sentence of this Section
6.3, which may be asserted at any time prior to the expiration of such
representations.
 
6.4           Sole Basis for Recovery.  The parties intend Article 6 to be the
exclusive method for compensating Buyer for claims relating to the Company and
the transactions contemplated by this Agreement.
 
6.5           Insurance.  With respect to any matter covered by this Article 6,
the Company shall use reasonable efforts to assert a claim under any applicable
insurance policy and any indemnification claim shall be net of any insurance
proceeds received by the Buyer.
 
7.             Miscellaneous.
 
7.1           Notices.  All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed given if delivered personally
or sent by fax during normal business hours of the recipient, the next business
day if sent by a national overnight delivery service, charges prepaid, or three
days after mailed by certified or registered mail, postage prepaid, return
receipt requested, to the parties, their successors in interest or their
assignees at the following addresses, or at such other addresses as the parties
may designate by written notice in the manner aforesaid.
 
7.2           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE
TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN THAT STATE.
 
7.3           Counterparts.  This Agreement may be executed simultaneously in
one or more counterparts, each of which shall be deemed an original, but all of
which shall constitute but one and the same instrument.
 
7.4           Indemnification for Brokerage.  Buyer and the Company each
represent and warrant that no broker or finder has acted on its behalf in
connection with this Agreement or the transactions contemplated hereby.  In
addition to the indemnification obligations contained in Section 6, each party
hereto agrees to indemnify and hold harmless the others from any claim or demand
for commissions or other compensation by any broker, finder or similar agent who
is or claims to have been employed by or on behalf of such ply.
 
9

--------------------------------------------------------------------------------


 
7.5           Complete Agreement.  This Agreement, the Schedules hereto and the
documents delivered pursuant to this Agreement form or will form the entire
agreement between the parties hereto with respect to the transactions
contemplated herein and shall supersede all previous oral and written and all
contemporaneous oral negotiations, commitments, and understandings.
 
7.6           Interpretation.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
7.7           Severability.  Any provision of this Agreement which is invalid,
illegal, or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity, illegality, or unenforceability,
without affecting in any way the remaining provisions hereof in such
jurisdiction or rendering that or any other provision of this Agreement invalid,
illegal, or unenforceable in any other jurisdiction.
 
7.8           Knowledge; Due Diligence Investigation.  All representations and
warranties contained herein which are made to the knowledge of the Company shall
mean to the knowledge of David M. Morse, Joseph Scalisi and Desiree Mejia
(“Executive Officers”).  The Executive Officers shall be deemed to have
“knowledge” of a matter for purposes of the warranties and representations
contained herein if such matter has come, or should reasonably be expected to
have come, to the attention of the Executive Officers of the Company after
conducting a reasonable investigation.
 
7.9           Expenses of Transactions.  All fees, costs and expenses incurred
by Buyer or the Company in connection with the transactions contemplated by this
Agreement shall be borne by the party incurring the same.
 
7.10         Amendment.  The terms of this Agreement can be amended only by a
written agreement of the Buyer and the Company.
 
7.11         Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to each other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
 
10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned duly execute this Agreement as of the date
first written above.
 
COMPANY:
 
LOCATION BASED TECHNOLOGIES, INC.
a Nevada corporation
 
/s/ David M. Morse
   
 
 
David M. Morse,
Chief Executive Officer
   
 
 

 
/s/ Desiree Mejia
   
 
 
Desiree Mejia,
Secretary
   
 
 

 
BUYER:
 
   
 
 

 
 
11

